DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Advisory Action
The claimset dated 9 February 2021 does not contain any amendments to the claimset dated 15 October 2021, and will be entered. Applicant’s after final response dated 9 February 2021 has been fully considered.
Applicant argues on Pages 7-8 of the Remarks that neither Broeckhoven nor Cheh teaches or suggests having both a vacuum insulated jacket and a gap for a liquid chromatography column as claimed in Claim 1. Applicant argues on Pages 8 and 9 that Cheh does not teach or suggest a vaccum insulated jacket for a liquid chromatography column. Applicant argues that instead, Cheh teaches a pressure vessel for gas chromatography pipes that are cooled by liquid nitrogen or another coolant gas. 
In response, as Applicant notes, Cheh specifically states in C4/L16-23 that the vessel 27 comprises an inner wall 59 and an outer wall 60 having a space therebetween which is evacuated to a high vacuum to provide efficient insulation for a low temperature coolant such as liquid nitrogen contained within the vessel 27. Therefore, the Examiner maintains that while the context of Cheh is for thermal insulation for a low temperature coolant, one of ordinary skill would recognize that a vacuum jacket having an inner wall and an outer wall as disclosed in Cheh would also provide efficient insulation for high-pressure liquid chromatography as described in Broeckhoven, especially since 
Applicant argues on Page 9 that it is not clear how the systems of Cheh and Broeckhoven can be operatively combined. Applicant argues that the Cheh system is very large and for a gas chromatography system, whereas the HPLC liquid chromatography columns of Broeckhoven are much smaller.
In response to applicant's argument that it is not clear how the systems of Cheh and Broeckhoven can be operatively combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Examiner maintains that one of ordinary skill would recognize that a vacuum jacket having an inner wall and an outer wall as disclosed in Cheh would also provide efficient insulation for high-pressure liquid chromatography as described in Broeckhoven, especially since Broeckhoven discloses that vacuum insulation prevents radial heat loss (Broeckhoven, [0069]).
Applicant argues on Page 9 that Cheh does not teach a gap “that extends from an outer wall of the liquid chromatography column to the inner wall of the vacuum insulated jacket for forming an additional thermal barrier for the liquid chromatography column”. Applicant argues on Page 10 that there is no teaching in either of the references of a gap between an outer wall liquid chromatography column and an inner wall of a vacuum insulated jacket. Applicant argues that Broeckhoven teaches that the 
In response, the Examiner agrees that Cheh does not teach the gap, and is not relied upon to do so. Rather, the Examiner maintains that “any known isolation material known in the art” from Broeckhoven [0069] includes combinations of the recited materials, including a vacuum chamber and insulation foam. The Examiner maintains that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness, Boston Scientific Scimed Inc. v. Cordis Corp., 89 USPQ2d 1704, 172 (Fed. Cir. 2009). The Examiner maintains that the use of the insulation foam as described in Broeckhoven would separate the outer wall of the chromatography column and an inner wall of a vacuum insulated jacket such that a gap, filled with insulation foam, extends from the outer wall of the liquid chromatography column to the inner wall of the vacuum insulated jacket for forming an additional thermal barrier for the liquid chromatography column.
Finally, the Examiner discussed the Application including the Examiner’s rejections and Applicant’s arguments with four other primary examiners in Art Units 1776/1777 as part of a quality enhancement meeting on 17 February 2021. All the other primary examiners were comfortable with the Examiner’s rejections and response to arguments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777